Citation Nr: 1733316	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  12-14 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a total rating for compensation purposes based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst

INTRODUCTION

The Veteran served on active duty in the Air Force from February 1982 to March 2004.

This appeal to the Board of Veterans' Appeals (Board) is from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In May 2017, the Veteran offered testimony in support of his claim during a videoconference hearing before the undersigned; a transcript of this hearing is of record.

The issues of temporary total ratings for convalescence for bilateral shoulder surgeries have been raised by the record in a June 2014 statement and during the May 2017 hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends he is unemployable due to his service-connected disabilities.  His disabilities involve the knees, shoulders, low back, tinnitus, dermatitis, rhinitis, and right hand bone spur, and the combined rating for these disabilities is 70 percent.

During the videoconference hearing, the Veteran testified that the disabilities involving his joints have worsened since he was last examined in 2012.  See page 10 of Hearing Transcript.  As noted in the Introduction, he also indicated he has had surgery for both shoulder disabilities.  
To assess the current severity of his low back, bilateral knee, and bilateral shoulder disabilities and how they impact his ability to obtain and maintain employment, examinations are needed.

Although medical statements dated in 2016 and 2017 from the Veteran's private physician indicate he is unable to work in his usual occupation, it is unclear if the opinion is limited to the Veteran's service-connected disabilities since the only diagnosis referenced is osteoarthritis instead of specific joints.

The RO should also take the opportunity to obtain all ongoing treatment records.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify all VA and non-VA providers of all treatment or evaluations he has received for his service-connected disabilities since September 2009.  For all private providers, the Veteran is to complete and return any releases necessary for VA to secure records of such treatment or evaluation. 

2.  After all available records have been associated with the claims file, schedule the Veteran for appropriate examinations to determine the severity of his service-connected bilateral knee, bilateral shoulder, and low back disabilities.  If possible, the examinations should be scheduled at the Marion VA Medical Center (VAMC) rather than John Cochran VAMC.  The claims file must be made available to and reviewed by the clinician in conjunction with the examination.

a) The examination must be thorough and include all complaints, clinical findings, symptoms, and range of motion studies pertaining to the low back, shoulders, and knees.
b) Range of motion studies must include testing for pain in active motion and passive motion.  The examiner should also discuss pain in weight-bearing and nonweight-bearing ranges of motion.  If such are not applicable or possible to test, then the examiner should state such along with an explanation.

c) The clinician must address range of motion loss specifically due to pain and any functional loss during flare-ups for the back, shoulders, and knee disabilities.  The clinician is to express an opinion on whether pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time.  These determinations should, if feasible, be portrayed in terms of degrees of additional range of motion loss due to pain on use or during flare-ups.  If it is not feasible to provide the degrees in which there is an additional loss in range of motion during flare-ups or repeated use over time, then provide an explanation as to why.

d) The examiner must also state whether there is weakened movement, excess fatigability, or incoordination attributable to the service-connected disability expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.

e) A neurologic examination of the Veteran's lumbar spine should also be performed.  The examiner must specifically state the degree of impairment present in each lower extremity due to radiculopathy, which must be expressed as complete or incomplete paralysis of any nerve.  If incomplete paralysis is found, the examiner must state whether the incomplete paralysis is best characterized as mild, moderate, or severe; with the provision that wholly sensory involvement should be characterized as mild, or at most, moderate. Consideration must also be given to the Veteran's reported symptoms.

f) Based on a review of the record and the examination, the examiner should provide an opinion on how the Veteran's service-connected bilateral knee, bilateral shoulder, and low back disabilities impact his ability to engage in physical and sedentary activities.  Describe his functional impairment caused solely by these service-connected disabilities.  

g) The rationale for all opinions expressed by the VA examiner should be provided.  If the examiner is unable to provide an opinion as to a question posed, he or she should state the reasons therefor.

3.  The RO must notify the Veteran that it is his responsibility to report for the examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016). 

4.  The examination report(s) should be reviewed to ensure substantial compliance with the directives of this remand and corrective action deemed necessary should be completed. 

5.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken above, the RO must readjudicate the Veteran's claims on appeal, in light of all the evidence of record.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

